DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 56-58 directed to an invention non-elected without traverse.  Accordingly:

The application has been amended as follows: 

-- claims 56-58 are cancelled --
-- Claim 27, line 2 is amended to read: “nitrogen further comprises at least one of an”
-- Claim 45, line 2 is amended to read: “nitrogen further comprises at least one of”

Examiner’s Statement of Reasons for Allowance
Claims 19, 21, 23-28, 30-35, 37-39, 41-45, 47-51, 54-55 and 59-64 are allowed. The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record -  Kirkegaard (US Patent Publication No. 2004/0200248 A1) - discloses a method of increasing crop yield [Paragraph 0079] and increasing protein levels in plant products (e.g. providing proteins to plant) [Paragraph 0096], comprising the following steps:

the slow-release, synergistic composition providing a slow release of bicarbonate to the water at a pH of 6.5 [Paragraph 0049] to 10 [Paragraph 0051] so that the roots of the plant absorb the bicarbonate or carbon dioxide from the water [Paragraph 0017-0019].

Pan (CN 104262018A) discloses a method of increasing crop yield [Paragraph 0004] comprising the following steps:
applying a slow-release [Table 4] synergistic composition comprising a carbohydrate (e.g. vinasse) and ammonium bicarbonate [Paragraph 0012] to the root zone of the plant (e.g. paddy) [Paragraph 0006], wherein the composition is in a solid granular form [Claims] and the root zone contains water and roots of the plant [Paragraph 0008]; and
the slow-release, synergistic composition providing a slow release of bicarbonate to the water at a neutral pH because each component of the fertilizer has a neutral pH [Paragraph 0012] so that the roots of the plant absorb the bicarbonate or carbon dioxide from the water.

Qingdao (CN 104045437A) discloses a method of increasing crop yield [Paragraph 0003] comprising the following steps:
applying a slow-release, synergistic composition [Paragraph 0002] comprising a carbohydrate (e.g. bagasse) [Paragraph 0005] and ammonium bicarbonate [Paragraph 0005] to the root zone of the plant (e.g. paddy) [Abstract], wherein the composition is in a solid or semi-solid form (e.g. composed of 
the slow-release, synergistic composition providing a slow release of bicarbonate to the water at a neutral pH because each component of the fertilizer has a neutral pH [Paragraph 0005] so that the roots of the plant absorb the bicarbonate or carbon dioxide from the water.

The prior art references do not teach or render obvious all the cumulative limitations of independent claim 19 and independent claim 31 with particular attention to the step of applying a slow-release […] composition comprising urea, ammonium bicarbonate, a carbohydrate, and at least one alkali bicarbonate in the wt.% amounts as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         May 5, 2021